OPINION
BATCHELDER, Circuit Judge.
This case is before us again on remand from the Supreme Court, see United Paperworkers Int’l Union v. Buzenius, — U.S. —, 119 S.Ct. 442, 142 L.Ed.2d 397 (1998), for reconsideration in light of its decision in Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 119 S.Ct. 292, 142 L.Ed.2d 242 (1998).
Respondent has moved for dismissal of the Petition for Review pursuant to Marquez. Petitioner Buzenius has not opposed this motion. Therefore, without expressing any opinion whatsoever on whether this case may be distinguishable from the Marquez decision, we DISMISS the Petition for Review.